336 S.W.3d 211 (2011)
STATE of Missouri, Respondent,
v.
Taqwa H. THOMPSON, Appellant.
No. WD 72139.
Missouri Court of Appeals, Western District.
March 29, 2011.
Susan E. Summers, Kansas City, MO, for appellant.
Timothy A. Blackwell, Jefferson City, MO, for respondent.
*212 Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Taqwa Thompson appeals from the trial court's judgment convicting him of murder in the second degree and armed criminal action after a jury trial. For his sole point on appeal, Thompson contends that the trial court abused its discretion in sustaining the State's objection to Thompson's cross-examination of Crime Scene Technician Greg Van Ryn regarding a spent bullet found in the victim's coat pocket. Thompson contends the spent bullet was relevant and material to Thompson's defense because it demonstrated that the victim had experience with weapons and had transacted to purchase a weapon from Thompson. We affirm. Rule 30.25(b).